DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2a. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.
2b. The Action is responsive to the Applicant’s Amendments, Arguments and Remarks filed 07/19/2021. 
3. Please note claims 1-2 and 4-20 are rejected and pending in which claims 1, 12 and 18 are independent.
4. Concerning objections and/or rejections previously drawn and not reiterated here are hereby withdrawn.
Response to Arguments
5. Applicant’s Amendments, Arguments and Remarks with respect to claims 1-2 and 4-20 submitted 07/19/2021 have been fully and respectfully considered. 

5.1. The grounds previously set forth on Park under 35 U.S.C. § 102(a) for rejecting claims 18-20 is now set forth on Park in view of Weber under 35 U.S.C. § 103.
5.2. As per claim 9, the claim is currently rejected as anticipated by Weber under 35 U.S.C. § 102(a).
5.3. Claims 10 and 12-17 depend upon claim 1 directly or indirectly is now rejected under 35 U.S.C. § 103 as being un-patentable over Weber in view of Park.
5.4. Claim 11 is also rejected on grounds under 35 U.S.C. § 103 as being un-patentable over Weber in view of HEINZ, and further in view of HEINZ.
5.5. As per claims 1-8, the claims now stand rejected on grounds under 35 U.S.C. § 103 as being un-patentable over Park in view of Weber.
Accordingly, the Examiner respectfully submits that the grounds of rejection with respect to the Amendments being made to the claims does not specifically rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.1. Claim 9 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by 
Weber et al.: “METHOD AND SYSTEM FOR VALIDATING PROCESS MODELS” (United States Patent Application Publication US 20090113394 A1, published 2009-04-30; and filed 2007-10-31, hereafter “Weber”).

As per claim 9, Weber teaches a method for providing access to state information associated with an operator within a data processing system, comprising:
receiving, from a querying entity, a graph query to determine the state information associated with the operator (See Fig. 14, [0146]-[0147] and [0159], states may be connected to the incoming and exiting connectors of tasks, every activity there exists a preceding state that may be checked for precondition literals and every link that has been traversed already may be revised with respective state values; and a depth-first search algorithm may be used to enumerate the paths of a semantically described process model, wherein every element of every possible execution path may be traversed. Here the task teaches the operator and the depth first search performed on graph path teaches graph query received);

traversing a plurality of nodes within the object graph (See [0011], determining a flow of execution of activities associated with the tasks based on visiting the nodes based on a depth-first traversal. Here visiting nodes on the path teaches traversing a plurality of nodes within the object graph), 
wherein the object graph represents a computation that is performed by a plurality of operators including the operator (See Abstract and [0159], a flow of execution of activities associated with the tasks based on visiting the nodes based on a depth-first traversal; and depth-first search algorithm may be used to enumerate the paths of a semantically described process model, wherein every element of every possible execution path may be traversed. Thus, the number of paths included in the process model may be determined, as well as which activities belong to the paths. According to an example embodiment, all activities that are discovered on a certain path during the enumeration process may be marked as belonging to that path.  
wherein the plurality of nodes in the object graph represent the plurality of operators (See Abstract: a flow of execution of activities associated with the tasks based on visiting the nodes based on a depth-first traversal; and a semantic directed graph including nodes associated with tasks and edges associated with a direction of flow of execution of the tasks may be obtained. Here the nodes associated with tasks teaches the nodes representing the operators), 
wherein the plurality of nodes includes a node that corresponds to the operator (See Abstract: a semantic directed graph including nodes associated with tasks and edges associated with a direction of flow of execution of the tasks may be obtained.; and a semantic directed graph including nodes associated with tasks and edges associated with a direction of flow of execution of the tasks may be obtained. Here the nodes associated with tasks teaches the nodes representing the operators and associating with teaches corresponding to), 
wherein the node includes one or more properties that correspond to the state information (See [0008], the edges entering nodes include state annotations including state precondition indicators indicating state values associated with the edges entering the nodes and edges exiting nodes include state annotations including state post condition indicators indicating state values associated with the edges exiting the nodes. 
wherein the interface provides access to the one or more properties via graph queries processed in relation to the object graph (See Fig. 2, [0011], [0058] and [0056], obtaining [a process semantic model including a semantic directed graph including] nodes associated with tasks and edges associated with a direction of flow of execution of the tasks, wherein edges entering nodes include annotations including precondition semantic indicators associated with the edges entering the nodes and edges exiting nodes include annotations including post-condition semantic indicators associated with the edges exiting the nodes; and traverse the process semantic model to determine a flow of execution of activities associated with the tasks based on visiting the nodes based on a depth-first traversal; the user may view via a graphical user interface process models to determine validity of execution of tasks represented by the process state models);
determining the state information associated with the operator by identifying the one or more properties of the node in the object graph that corresponds to the operator (See [0011], determining a validity of execution associated with a flow of execution of the activities associated with the tasks based on checking a validity of execution status based on a semantic processing of one or more semantic annotation indicators associated with the precondition semantic indicators and the post-condition 
returning the state information to the querying entity (See FIG. 2 and [0056], a process state model validation engine 202 includes various processing engines that provide and process state models that may be displayed, for example, for users via a user interface 204. For example, the user may view via a graphical user interface process models to determine validity of execution of tasks represented by the process state models.).
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.1. Claims 10 and 12-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Weber, as applied to claim 1 above, and further in view of 
Park et al.: “EVENT BATCHING, OUTPUT SEQUENCING, AND LOG BASED STATE STORAGE IN CONTINUOUS QUERY PROCESSING” (United States Patent Application Publication US 20170116210 A1, published April 27, 2017; and filed May 20, 2016, hereafter “Park”).

As per claim 10, Weber teaches the method of claim 9, wherein the data processing system comprises an event processing system (See [0077], the system state repository 236 may be configured to store values of states associated with the system, for example, based on occurrences of one or more events.).
However, Weber does not explicitly teach the method of claim 9, wherein the computation is performed with respect to events produced by at least one event source, each event being associated with a timestamp.

It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Park’s teaching with Weber reference because Weber is dedicated to validating a process semantic model, and Park is dedicated to processing events of a continuous input stream of events using a continuous query and generating an output stream of events related to an application, and the combined teaching would have enhanced Weber’s system to perform the recovery of events during system failure and to preserve the state of the system more reliably and accurately while achieving desired system performance.

As per claim 12, Weber in view of Park teaches the method of claim 9, wherein: 


As per claim 13, Weber in view of Park teaches the method of claim 9, wherein: 
the operator stores the state information for a plurality of different points in time (See Park: [0099], the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contribute to the state up to the time before a snapshot of the current state of the system is generated); 
the graph query specifies a temporal constraint (See Park: [0097]-[0098], introducing checkpoint marker events at pre-determined intervals of time into the continuous input event stream and processing the entire graph of events of an input event (e.g., a checkpoint event) ensures reliable data processing and the ability to restart processing in case of failures.); and 
the state information comprises a temporal dimension (See Park: [0097]-[0099], the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contribute to the state up to the time before a snapshot of the current state of the system is generated).

As per claim 14, Weber in view of Park teaches the method of claim 9, further comprising: 
receiving user input that specifies a time period for storing the state information (See Park: [0097], introducing checkpoint marker events at pre-determined intervals of and the pre-determined intervals of time at which the event batch generator module 310 may insert the checkpoint marker event into the event stream may be determined based on the type of streaming application producing the continuous stream of events); and 
configuring the operator to store the state information for the specified time period (See Park: [0011] and [0097], the processors may be configured to store either synopsis information or mutable state information related to an operator depending on whether the operator is able to generate a journaled snapshot or a full snapshot of the current state of the system; and the pre-determined intervals of time at which the event batch generator module 310 may insert the checkpoint marker event into the event stream may be determined based on the type of streaming application producing the continuous stream of events).

As per claim 15, Weber in view of Park teaches the method of claim 9, further comprising configuring the operator to store the state information for a time period that exceeds a defined failover time period (See Park: [0154], the event processing system defines the state of the operators and preserves this state on a fault tolerant storage medium having low latency read write capability).

As per claim 16, Weber in view of Park teaches the method of claim 9, wherein: 

the graph query requests the state information at a second point in time that occurs after the first point in time (See Park: [0098], the CQL processor 308 may include a lineage tracking module 312. The lineage tracking module 312 may be configured to process the checkpoint marker events by performing lineage tracking of the checkpoint marker events. As described herein, lineage tracking refers to a technique for performing reliable data processing of events in an event stream by processing a directed graph of descendent events (lineage) of an input event. Processing the entire graph of events of an input event (e.g., a checkpoint event) ensures reliable data processing and the ability to restart processing in case of failures); and 


As per claim 17, Weber in view of Park teaches the method of claim 9, wherein:             the computation is performed in response to a query (See Park: [0050] and [0054], a user may specify computations in terms of a query, for example, if the CQL query looks like: select sum(c1) from R1 where c2>c25); and             the method further comprises using the state information to optimize the query (See Park: [0050], the CQL engine may include a full blown query language. As such, a user may specify computations in terms of a query. Additionally, the CQL engine may be designed for optimizing memory, utilizing query language features, operator sharing, rich pattern matching, rich language constructs, etc.).

7.2. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Weber, as applied to claims 9 above, and further in view of 
HEINZ et al.: “COMPLEX EVENT PROCESSING (CEP) BASED SYSTEM FOR HANDLING PERFORMANCE ISSUES OF A CEP SYSTEM AND CORRESPONDING MEIBOD” (United 

As per claim 11, Weber teaches the method of claim 10, further comprising:
navigating to a node within the object graph (See [0159], every element of every possible execution path may be traversed); and
selecting a property of the node (See Fig. 2, [0011], [0058] and [0056], obtaining [a process semantic model including a semantic directed graph including] nodes associated with tasks and edges associated with a direction of flow of execution of the tasks, wherein edges entering nodes include annotations including precondition semantic indicators associated with the edges entering the nodes and edges exiting nodes include annotations including post-condition semantic indicators associated with the edges exiting the nodes; and traverse the process semantic model to determine a flow of execution of activities associated with the tasks based on visiting the nodes based on a depth-first traversal; the user may view via a graphical user interface process models to determine validity of execution of tasks represented by the process state models).
However, Web does not explicitly teach the method of claim 10, further comprising creating an event processing query with respect to the property of the node.

It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Brown’s teaching with Weber reference because Brown is dedicated to search a graph data structure and retrieve data associated with a result node or edge, and Weber is dedicated to validating a process semantic model, and the combined teaching would have enabled Weber to fully apply Brown’s teaching on using DFA in conjunction with query graph to traverse the graph for efficiently retrieve node data from the nodes of the graph.

7.3. Claims 18-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by 
Park in view of Weber.

As per claim 18, Park teaches a method for accessing state information associated with an operator within a data processing system, comprising: 

wherein the graph query comprises a request to determine the state information associated with the operator by traversing a plurality of nodes in an object graph (See [0053], a Continuous Query Language (CQL) engine sees a query that indicates that it is based on an archived relation, that archived relation may also indicate that there are certain entities it can call to query for historical context, for example, and analyzes the query graph, decides which of the lowest stateful operator that it can use to query the archive, and retrieves the state at the lowest stateful operator reached while traversing 
Park does not explicitly teach the graph query comprises returning a property of a node.
On the other hand, as an analogous art on graph query, Weber teaches the graph query comprises returning a property of a node (See Fig. 2, [0011], [0058] and [0056], obtaining [a process semantic model including a semantic directed graph including] nodes associated with tasks and edges associated with a direction of flow of execution of the tasks, wherein edges entering nodes include annotations including precondition semantic indicators associated with the edges entering the nodes and edges exiting nodes include annotations including post-condition semantic indicators associated with the edges exiting the nodes; and traverse the process semantic model to determine a flow of execution of activities associated with the tasks based on visiting the nodes based on a depth-first traversal; the user may view via a graphical user interface process models to determine validity of execution of tasks represented by the process state models. A combination of traversing the directed graph of tasks, obtaining and viewing the indicators as attributes or properties teaches returning a property of a node).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Weber’s teaching with Park reference because Weber is dedicated to validating a process semantic model, and Park is 
Park in view of Weber further teaches the following:
wherein the object graph represents a computation that includes the operator (See Park: [0049] and [0054], a user may specify computations in terms of a query and the CQL may include a computation like sum. A computation as such, sum, in the query applicable to a graph teaches the graph representing the computation including an applicable operator, such as sum), 
wherein the plurality of nodes in the object graph represent operators that form part of the computation (See Park: [0099], the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contribute to the state up to the time before a snapshot of the current state of the system is generated. The checkpoint marker events may be injected to the input stream similar to heartbeat events. Checkpoint marker events may be similar to pass-through events by which each operator can transmit the checkpoint marker event to its child operators), 
wherein the operator is represented as the node in the object graph (See Park: [0053] and [0055], the CQL engine retrieves the state at the lowest stateful operator 
wherein the state information is represented as the property of the node (See Weber: Fig. 2, [0011], [0058] and [0056], obtaining [a process semantic model including a semantic directed graph including] nodes associated with tasks and edges associated with a direction of flow of execution of the tasks, wherein edges entering nodes include annotations including precondition semantic indicators associated with the edges entering the nodes and edges exiting nodes include annotations including post-condition semantic indicators associated with the edges exiting the nodes; and traverse the process semantic model to determine a flow of execution of activities associated with the tasks based on visiting the nodes based on a depth-first traversal; the user may view via a graphical user interface process models to determine validity of execution of tasks represented by the process state models; and Park: [0053], [0055] and [0099], utilizing archived relations, the system may analyze the query graph and decide which of the lowest stateful operator that it can use to query the archive. In some examples, the system (or one or more computer-implemented methods) may retrieve the state at the lowest stateful operator reached while traversing the graph. For example, the query 
wherein the state information is dependent upon prior input data to the operator (See Weber: Fig. 2, [0011], [0058] and [0056], obtaining [a process semantic model including a semantic directed graph including] nodes associated with tasks and edges associated with a direction of flow of execution of the tasks, wherein edges entering nodes include annotations including precondition semantic indicators associated with the edges entering the nodes and edges exiting nodes include annotations including post-condition semantic indicators associated with the edges exiting the nodes. Here in the directed graph, the edges entering node teaches a precondition of the task and exiting edges teaches post condition, the post condition depends upon the entering edges, an input,  to the task), 
wherein the state information is not an output of the computation (See Weber: [0125] and [0129], all state information associated with the incoming paths of the structure; and all state information of incoming links may be determined. Here the state information is about the incoming paths or links, it is not about the computation output; and Park: [0011] and [0079], determining at least one of synopses information or mutable state information related to the execution of the operators identified in the continuous query. ‘Synopsis information’ may include, for example, a list data structure used by a RangeWindow synopsis representing events in a range window related to an operator. ‘Mutable state information’ may include, for example, the last timestamp that operators maintain to remember the last timestamp of a processed event, related to the operator. Here the state information is about the execution of the operators or the timestamp operators executed, it is not about the computation output; and a continuous query may comprise instructions (e.g., business logic) that identify the processing to be performed for received events including what events are to be selected as notable events and output as results of the query processing. Here the identified processing to be performed and output as results of the query processing does not include state information); and
receiving the state information from a query manager (See Park: [0141], The generation of `journaled snapshots` corresponding to the execution of the `journaled operators` of a continuous query results in a reduced byte array that is written into log based storage each time a set of events (e.g., in an event batch) are processed.).

As per claim 19, Park in view of Weber teaches the method of claim 18, wherein: 

the computation is performed with respect to events produced by at least one event source, each event being associated with a timestamp (See Park: [0035], the time information (e.g., timestamps) associated with an event in an event stream may be set by the source of the stream or alternatively may be set by the system receiving the stream. For example, in certain embodiments, a heartbeat may be maintained on a system receiving an event stream, and the time associated with an event may be based upon a time of arrival of the event at the system as measured by the heartbeat).

As per claim 20, Park in view of Weber teaches the method of claim 18, wherein:
the computation produces at least one output (See Park: [0053], the CQL engine analyzes the query graph, decides which of the lowest stateful operator that it can use to query the archive, and retrieves the state at the lowest stateful operator reached while traversing the graph. Here retrieving operator state teaches processing the graph query to determine the state information); and 
the state information is used to generate the at least one output (See Park: [0079], a continuous query may comprise instructions (e.g., business logic) that identify the processing to be performed for received events including what events are to be 

7.4. Claims 1-2 and 4-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of Weber.

As per claim 1, Park teaches a data processing system that is configured to provide access to operator state information, comprising: 
one or more processor (See [0005], a method, a system, non-transitory computer-readable medium storing code or instructions executable by one or more processors);
a plurality of operators that are executable by one or more processors to perform a computation with respect to data received from data sources (See [0053]-[0054], the CQL engine may then determine the optimal amount of data to be fetched in order to initialize the state of the operators for a query defined over an archived relation, and the CQL query looks like: select sum( cl) from R1 where c2>c25), 
wherein the computation produces at least one output (See [0054] and [0079], the query engine to populate the query engine with historical data from a data store and a continuous query may comprise instructions (e.g., business logic) that identify the 
wherein state information is associated with at least one of the plurality of operators (See [0053], the CQL engine analyzes the query graph, decides which of the lowest stateful operator that it can use to query the archive, and retrieves the state at the lowest stateful operator reached while traversing the graph. Here retrieving operator state teaches processing the graph query to determine the state information).
Park does not explicitly teach wherein the state information is dependent upon the data received.
On the other hand, as an analogous art on graph query, Weber teaches wherein the state information is dependent upon the data received (See Fig. 2, [0011], [0058] and [0056], obtaining [a process semantic model including a semantic directed graph including] nodes associated with tasks and edges associated with a direction of flow of execution of the tasks, wherein edges entering nodes include annotations including precondition semantic indicators associated with the edges entering the nodes and edges exiting nodes include annotations including post-condition semantic indicators associated with the edges exiting the nodes. Here in the directed graph, the edges entering node teaches a precondition of the task and exiting edges teaches post condition, the post condition depends upon the entering edges, an input,  to the task).

Park in view of Weber further teaches the following:
wherein the state information is not included in the at least one output (See Weber: [0125] and [0129], all state information associated with the incoming paths of the structure; and all state information of incoming links may be determined. Here the state information is about the incoming paths or links, it is not about the computation output; and Park: [0011] and [0079], determining at least one of synopses information or mutable state information related to the execution of the operators identified in the continuous query. ‘Synopsis information’ may include, for example, a list data structure used by a RangeWindow synopsis representing events in a range window related to an operator. ‘Mutable state information’ may include, for example, the last timestamp that operators maintain to remember the last timestamp of a processed event, related to the operator. Here the state information is about the execution of the operators or 
an interface that provides access to the state information (See Park: [0053] and [0055], the CQL engine retrieves the state at the lowest stateful operator reached while traversing the graph which is based on archived relation that includes nodes and the graph analyzes or evaluates incoming streamed content. The historical data included in the archived relation is analyzed and processed. The graph traversing teaches accessing the graph, the graph of incoming streamed content teaches an object graph and the historical data teaches objects); 
an object graph that represents the computation (See Park: [0049] and [0053], an in-memory real-time event processing engine configured to query or otherwise process incoming real-time information and the CQL engine may utilize or understand temporal semantics, be configured to process definition of a window of data, and runs a query on incoming data; and once the query is constructed in the CQL engine as a graph, the system may analyze the query graph, there are certain operators that are stateful, like "distinct," "group aggr," "pattern," and/or "group by". Here running a query on 
wherein the object graph comprises a plurality of node that represent the plurality of operators (See Park: [0053] and [0055], the CQL engine retrieves the state at the lowest stateful operator reached while traversing the graph which is based on archived relation that includes nodes and the graph analyzes or evaluates incoming streamed content. The historical data included in the archived relation is analyzed and processed. The graph traversing teaches accessing the graph, the graph of incoming streamed content teaches an object graph and the historical data teaches objects),
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Martin’s teaching with Park reference because Martin is dedicated to specifying logic to define a set of states for each state machine, and Park is dedicated to processing events of a continuous input stream of events using a continuous query and generating an output stream of events related to an application, and the combined teaching would have enabled Park to utilize Martin’s a plurality of state machines for processing flexibility required for handling today's event processing without the needs of long-running queries over continuous unbounded sets of data. 

wherein the state information associated with an operator is defined as one or more properties of a node corresponding to the operator (See Weber: Fig. 2, [0011], [0058] and [0056], obtaining [a process semantic model including a semantic directed graph including] nodes associated with tasks and edges associated with a direction of flow of execution of the tasks, wherein edges entering nodes include annotations including precondition semantic indicators associated with the edges entering the nodes and edges exiting nodes include annotations including post-condition semantic indicators associated with the edges exiting the nodes; and traverse the process semantic model to determine a flow of execution of activities associated with the tasks based on visiting the nodes based on a depth-first traversal), and 
wherein the interface provides access to the state information via the object graph (See Park: [0053], [0063], [0185] and [0187], retrieve the state at the lowest stateful operator reached while traversing the graph, the physical query plan may be represented as a directed acyclic graph (DAG) of physical operators and the physical operators is interpreted objects of an object graph, the DAG; and an user interface input devices enables users to control and interact with an input device, and user interface output devices enables outputting information from computer system 1300 to a user or other computer. Here retrieving data by traversing a graph teaches accessing the object graph);


As per claim 2, Park in view of Weber teaches the data processing system of claim 1, wherein: 
the data processing system comprises an event processing system (See Park: [0009], the processors are configured to process a set of events comprising at least the first batch of events by generating a checkpoint marker event); and 
the computation is performed with respect to events produced by a plurality of event sources, each event being associated with a timestamp (See Park: [0035], the time information (e.g., timestamps) associated with an event in an event stream may be set by the source of the stream or alternatively may be set by the system receiving the stream. For example, in certain embodiments, a heartbeat may be maintained on a 

As per claim 4, Park in view of Weber teaches the data processing system of claim 1, wherein: 
the plurality of operators are configured to store the state information for a plurality of different points in time (See Park: [0099], the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contribute to the state up to the time before a snapshot of the current state of the system is generated); 
the query specifies a temporal constraint (See Park: [0097]-[0098], introducing checkpoint marker events at pre-determined intervals of time into the continuous input event stream and processing the entire graph of events of an input event (e.g., a checkpoint event) ensures reliable data processing and the ability to restart processing in case of failures); and 
the state information comprises a temporal dimension (See Park: [0097]-[0099], the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contribute to the state up to the time before a snapshot of the current state of the system is generated).

As per claim 5, Park in view of Weber teaches the data processing system of claim 1, wherein:             the computation changes dynamically such that the computation involves a first set of one or more operators at a first point in time and a second set of one or more operators at a second point in time (See Park: [0099], the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contribute to the state up to the time before a snapshot of the current state of the system is generated. The checkpoint marker events may be injected to the input stream similar to heartbeat events. Checkpoint marker events may be similar to pass-through events by which each operator can transmit the checkpoint marker event to its child operators. Here a checkpoint separates set of events prior to and after the checkpoint);             the interface provides access to the state information via the object graph (See Park: [0049] and [0053]-[0055], a user may specify computations in terms of a query and the CQL may include a computation like sum. A computation as such, sum, in the query applicable to a graph teaches the graph representing the computation including an applicable operator, such as sum; and the CQL engine retrieves the state at the lowest stateful operator reached while traversing the graph which is based on archived relation that includes nodes and the graph analyzes or evaluates incoming streamed content. The historical data included in the archived relation is analyzed and processed. The graph traversing teaches accessing the graph, the graph of incoming streamed content 

As per claim 6, Park in view of Weber teaches the data processing system of claim 1, wherein the query comprises a reference to a previous point in time, and further comprising:             a data store (See Park: [0065], the databases 112 may be relational databases, SQL servers, or the like and may, in some examples, manage historical data, event data, relations, archived relations, or the like on behalf of the users 102.);             a plurality of system checkpoints stored in the data store (See [0117], the event 

As per claim 7, Park in view of Weber teaches the data processing system of claim 1, further comprising a configuration manager that configures the plurality of operators 

As per claim 8, Park in view of Weber teaches the data processing system of claim 1, wherein: 
the interface provides access to the state information via an object graph (See Park: [0049] and [0053]-[0055], a user may specify computations in terms of a query and the CQL may include a computation like sum. A computation as such, sum, in the query applicable to a graph teaches the graph representing the computation including an applicable operator, such as sum; and the CQL engine retrieves the state at the lowest stateful operator reached while traversing the graph which is based on archived relation that includes nodes and the graph analyzes or evaluates incoming streamed content. The historical data included in the archived relation is analyzed and processed. The graph traversing teaches accessing the graph, the graph of incoming streamed content teaches an object graph and the historical data teaches objects); and 
the plurality of nodes in the object graph correspond to the plurality of operators (See Park: [0053], [0055], [0063], [0155], a single continuous query runs synchronously on two nodes of cluster. One node acts as a backup of another node by running the  
References
8.1. The prior art made of record: 
C. U.S. Patent Application Publication US-20170116210-A1.
D. U.S. Patent Application Publication US-20180367557-A1.
E. U.S. Patent Application Publication US-20150286684-A1.
G. U.S. Patent Application Publication US-20090113394-A1.
8.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
A. U.S. Patent Application Publication US-20160063080-A1.
B. U.S. Patent Application Publication US-20140172914-A1.
F. U.S. Patent Application Publication US-20190114302-A1.
H. U.S. Patent Application Publication US-20020064267-A1.
Conclusion
9.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified 
9.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours. 	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
February 10, 2022